PER CURIAM.
Timothy C. Tucker appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint, which the court properly construed as filed under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm substantially on the reasoning of the district court. See Tucker v. Hambrick, No. CA-01-408-2 (E.D.Va. Aug. 7, 2001). We deny the motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in *185the materials before the court and argument would not aid the decisional process.

AFFIRMED.

Affirmed by unpublished PER CURIAM opinion.